UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4355



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUSTIN CHAMBERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. Pamela Meade Sargent, Magistrate
Judge. (CR-01-42)


Submitted:   September 11, 2003        Decided:     November 26, 2003


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. McAfee, MCAFEE LAW FIRM, P.C., Norton, Virginia, for
Appellant.   John L. Brownlee, United States Attorney, R. Lucas
Hobbs, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Justin   L.   Chambers   pleaded   guilty   to   possession   of   a

controlled substance, in violation of 21 U.S.C. § 844(a) (2000).

Chambers was sentenced to three years probation. Chambers violated

the terms of his probation and was sentenced to twelve months

incarceration and twelve months on supervised release.             After

serving twelve months in incarceration, Chambers began serving his

supervised release.   Chambers violated the terms of his supervised

release.   The district court revoked Chambers’ supervised release

and sentenced him to twelve months incarceration. Chambers appeals,

asserting his sentence is excessive. We review this claim de novo.

United States v. Fareed, 296 F.3d 243, 245 (4th Cir. 2002).

     Chambers’ claim is meritless. The district court had statutory

authorization to sentence Chambers to an initial term of twelve

month incarceration, 21 U.S.C. § 844(a) (2000), and twelve months

of supervised release, 18 U.S.C. § 3583(b)(3) (2000), to revoke

Chambers’ supervised release based on his violation of its terms,

18 U.S.C. § 3583(g) (2000), and to sentence him to a subsequent

term of twelve months incarceration upon revocation of supervised

release.   18 U.S.C. § 3583(e)(3) (2000).

     Accordingly, we affirm the district court’s revocation of

Chambers’ supervised release and its resulting order for Chambers

to serve twelve months in incarceration.         We dispense with oral

argument because the facts and legal contentions are adequately


                                   2
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3